PER CURIAM.
Appellant, Interamerican Car Rental Inc. (Interamerican), appeals the granting of attorney’s fees to appellee, Ramondo Icaro (Icaro). We affirm.
Icaro was driving a car owned and insured by Interamerican when he crashed and suffered serious injuries. Icaro then sought benefits under the coverage carried by Interamerican. Interamerican denied coverage and refused Iearo’s requests for production of documents and evidence in Interamerican’s possession. Because of In-teramerican’s denials, Icaro underwent extensive discovery.
Through his discovery, Icaro was able to show that Interamerican’s denial of claims was improper and Interamerican settled Icaro’s claim to the limit of 'Interamerican’s coverage. Icaro then sought, and was awarded, attorney’s fees.
We find no merit in Interamerican’s contention that the trial court erred not only in awarding the fees but also in the amount awarded. The trial court did not abuse its sound discretion in finding an entitlement to attorney’s fees, see All-Star Insurance Corporation v. Scandia, Inc., 353 So.2d 171 (Fla. 3d DCA 1977), and the court received competent expert evidence to arrive at the award.
Affirmed.